54 So. 3d 964 (2010)
Ernest James LITTLE
v.
STATE of Alabama.
CR-08-0634.
Court of Criminal Appeals of Alabama.
May 28, 2010.
Glenn L. Davidson, Mobile, for appellant.
Troy King, atty. gen., and Jack W. Willis, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
MAIN, Judge.
On the authority of Ex parte Little, 54 So. 3d 960 (Ala.2010), we remand this cause to the Mobile Circuit Court for that court to vacate Little's conviction for second-degree receiving stolen property in accordance with the Alabama Supreme Court's opinion.
REMANDED WITH DIRECTIONS.[*]
WISE, P.J., and WELCH, WINDOM, and KELLUM, JJ., concur.
NOTES
[*]  Note from the reporter of decisions: On July 16, 2010, on return to remand, the Court of Criminal Appeals affirmed, without opinion.